


109 HR 5498 IH: Equitable Access to Disaster Relief

U.S. House of Representatives
2006-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5498
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2006
			Mr. Honda (for
			 himself, Mr. Abercrombie,
			 Ms. Bordallo,
			 Mr. Case, Mr. Faleomavaega, Mr. Al Green of Texas,
			 Ms. Matsui,
			 Mr. Scott of Virginia,
			 Mr. Wu, Mr. Watt, Mrs.
			 Napolitano, and Mr.
			 Becerra) introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act to improve the provision of disaster relief and
		  preparedness services with respect to persons with limited English proficiency,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Equitable Access to Disaster Relief
			 and Preparedness Services Act.
		2.Findings and
			 Purposes
			(a)FindingsCongress
			 finds the following:
				(1)Effective
			 communication is essential to meaningful access to disaster relief related
			 services.
				(2)Research
			 establishes that the lack of language services and culturally competent
			 services creates barriers, and diminishes the quality of access, to public
			 services for individuals with limited English proficiency.
				(3)Communities from
			 across the country have reported language difficulties and inadequate funding
			 of language services and culturally competent services to be major barriers to
			 the access of individuals with limited English proficiency to public services
			 and disaster relief related services in the areas of health care, mental
			 health, housing assistance, and small business.
				(4)The number of
			 non-English speaking residents in the United States continues to
			 increase.
				(5)47,000,000 people, 18 percent of the United
			 States population, speak a language other than English at home; and 21,000,000
			 people, 8 percent of the United States population, speak English less than very
			 well and, therefore, cannot effectively communicate with health and social
			 service and disaster relief providers.
				(6)At least 19,641
			 individuals within the Hurricane Katrina and Rita disaster areas spoke English
			 less than very well.
				(7)12,649 individuals
			 within the Hurricane Katrina and Rita disaster areas who spoke Asian and
			 Pacific Islander languages spoke English less than very well.
				(8)According to the
			 Census, approximately 30,000 Vietnamese-Americans lived in the Gulf Coast
			 region devastated by Hurricane Katrina and Rita with an estimated 15,000
			 Vietnamese-Americans who evacuated to Houston, Texas.
				(9)According to the
			 2004 Census, 67,000 Asian Americans and Pacific Islanders have been affected by
			 the Hurricane Rita and Katrina disasters.
				(10)Congress has
			 identified discrimination as a problem to be addressed in disaster assistance
			 since Hurricane Camille struck in 1969. The Disaster Relief Act of 1970 (84
			 Stat. 1730) included a nondiscrimination section. Despite such past actions,
			 discrimination in disaster assistance remains a problem and should be
			 addressed.
				(11)The prohibition
			 on discrimination on the basis of national origin under title VI of the Civil
			 Rights Act of 1964 (42 U.S.C. 2000d et seq.) has long been interpreted to
			 forbid discrimination on the basis of language.
				(12)In order to avoid
			 discrimination against individuals with limited English proficiency on the
			 basis of national origin, providers of disaster relief related services should
			 take adequate steps to ensure that such individuals receive the language
			 services necessary to afford meaningful access to such services, free of
			 charge.
				(13)The
			 responsibility to fund language services in the provision of disaster relief
			 related services to individuals with limited English proficiency is a societal
			 one that cannot fairly be visited upon any one segment of the disaster relief,
			 health care, public health, public safety, or social services community.
				(14)Linguistic and
			 cultural diversity in the disaster relief related services workforce is
			 important for providing all communities, including communities of individuals
			 with limited English proficiency, the environment most conducive to equitable,
			 efficient, and meaningful access to disaster relief related services.
				(15)All members of
			 the disaster relief related services community should continue to educate their
			 staff and constituents about limited English proficient issues and help them
			 identify resources to improve access to quality public services and assistance
			 for individuals with limited English proficiency.
				(b)PurposesThe
			 purposes of this Act are to assist providers of disaster relief related
			 services—
				(1)to improve,
			 through effective communication, the quality of disaster relief related
			 services for individuals with limited English proficiency; and
				(2)to meet their
			 obligation and responsibility to ensure equal access to such services for such
			 individuals.
				3.Nondiscrimination
			 in disaster assistance with respect to English proficiency
			(a)In
			 generalSection 308 of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5151) is amended—
				(1)in subsection (a) by inserting English proficiency, after
			 age,; and
				(2)by adding at the
			 end the following:
					
						(c)Responsibility
				of PresidentIn carrying out this section, the President
				shall—
							(1)ensure that all Federal entities that
				provide assistance under this Act maintain, on a continuing and updated basis,
				the capability to administer competent interpreter and translation
				services;
							(2)communicate with State and local
				governments for the purpose of identifying individuals with limited English
				proficiency and including such individuals in disaster preparedness planning
				and direct all Federal agencies to provide to appropriate population segments,
				in a timely manner, translated notices and documents to implement disaster
				relief assistance under this Act;
							(3)ensure that the information in such
				translated notices and documents is provided to private organizations,
				neighborhood associations, houses of worship, and other organizations that
				could assist with the distribution of the translated information to affected
				and appropriate population segments;
							(4)ensure that the
				information in such translated notices and documents reflects the information
				provided by the President through the following types of media:
								(A)emergency notifications, public broadcasts,
				electronic roadside signs, flyers, brochures, applications, and letters
				containing important information regarding assistance authorized to be provided
				by the President under this Act;
								(B)notices pertaining to the reduction,
				denial, or termination of services or benefits under this Act;
								(C)notices of the right to appeal actions
				referred to in subparagraph (B); and
								(D)notices for limited English proficient
				individuals of the availability of free language services and other outreach
				materials;
								(5)have available for activation a cadre of
				disaster relief and emergency assistance employees sufficient to provide
				services under paragraph (2);
							(6)develop and maintain an informational
				clearinghouse of model language assistance programs and best practices for
				State and local governments in providing disaster and emergency related
				services; and
							(7)report to Congress on the treatment of
				individuals with limited English proficiency during the Hurricane Katrina
				disaster and on the feasibility of establishing and operating a toll-free
				number by which such individuals will be able to obtain information in their
				primary language regarding federally funded disaster services and the
				availability public disaster
				benefits.
							.
				(b)Technical
			 assistance for development of plans and programsSection 201(b)
			 of such Act (42 U.S.C. 5131(b)) is amended by inserting with and without
			 English proficiency after to individuals.
			4.Emergency
			 preparedness demonstration
			(a)In
			 generalBeginning not later
			 than the 180th day following the date on which funds are appropriated to carry
			 out this section, the Director of the Federal Emergency Management Agency shall
			 conduct an emergency preparedness demonstration program to study the needs of
			 individuals and households with limited English proficiency for use in the
			 design and development of community and family preparedness programs and to
			 develop initiatives based on the results of the study to improve disaster
			 awareness and readiness in communities that have individuals with limited
			 English proficiency.
			(b)Authorization of
			 appropriationsThere is authorized to be appropriated $1,500,000
			 to carry out this section.
			
